                Case 2:20-cv-01212-MAT Document 13 Filed 10/23/20 Page 1 of 3




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE
 8
          HOWARD MCCAY,                                        CASE NO. C20-1212-MAT
 9
                                     Plaintiff,                ORDER SETTING TRIAL DATE
10
                  v.                                           AND RELATED DATES
11
          JEREMY BOHANNON et al.,
12
                                     Defendants.
13

14

15

16            Having reviewed the Joint Status Report and Discovery Plan, Dkt. 11, submitted by the
17
     parties, the Court hereby sets this case for trial and orders the following pretrial schedule:
18
                                         Event                                          Date
19
          JURY TRIAL SET FOR 9:00 a.m. in Courtroom 12A on                           10/25/2021
20

21        Length of trial                                                              5 days

22        Deadline for joining parties                                               11/20/2020

23        Deadline for amending pleadings                                            12/18/2020
24
          Disclosure of expert testimony under FRCP 26(a)(2) due                     4/28/2021
25
          Disclosure of rebuttal expert testimony under FRCP 26(a)(2) due            5/19/2021




     -1
              Case 2:20-cv-01212-MAT Document 13 Filed 10/23/20 Page 2 of 3




        All motions related to discovery must be filed by this date and              5/28/2021
 1      noted for consideration no later than the third Friday thereafter
        (see LCR 7(d) or LCR 37(a)(2))
 2
        Discovery to be completed by                                                 6/28/2021
 3
        All dispositive motions must be filed by this date                           7/27/2021
 4      and noted for consideration no later than the fourth Friday
        thereafter (see LCR 7(d))
 5
        Settlement Conference per LCR 39.1(c)(2) held no later than                  8/26/2021
 6
        Mediation per LCR 39.1(c) held no later than                                 9/24/2021
 7
        All motions in limine must be filed by this date and noted for               9/27/2021
 8      consideration no earlier than the third Friday after filing but no
 9      later than the Friday before the pretrial conference (see LCR
        7(d)(4))
10      Agreed LCR 16.1 Pretrial Order due                                          10/13/2021

11      Trial briefs, proposed voir dire questions, proposed jury                   10/18/2021
        instructions, deposition designations, and exhibits due by this
12      date; Counsel are to confer and indicate with their submissions
13      which exhibits are agreed to
        Pretrial conference scheduled for 9:30 a.m. in Courtroom 12A on             10/20/2021
14

15
            The dates set forth in this order are firm dates that can be changed only by order of the
16
     Court, not by agreement of counsel for the parties. The Court will alter these dates only upon
17

18   good cause shown. Failure to complete discovery within the time allowed is not recognized as

19   good cause. If any of the dates identified in this Order or the Local Civil Rules fall on a
20   weekend or federal holiday, the act or event shall be performed on the next business day.
21
            If the trial date assigned to this matter creates an irreconcilable conflict, counsel must
22
     notify Deputy Clerk Kadya Peter in writing within ten (10) days of the date of this Order and
23
     must set forth the exact nature of the conflict. A failure to do so will be deemed a waiver.
24

25   Counsel must be prepared to begin trial on the date scheduled, but it should be understood that

     the trial may have to await the completion of other cases.




     ORDER SETTING TRIAL DATE AND RELATED DATES - 2
               Case 2:20-cv-01212-MAT Document 13 Filed 10/23/20 Page 3 of 3



                                               COOPERATION
 1
             As required by LCR 37(a), all discovery matters are to be resolved by agreement if
 2

 3   possible. Counsel are also directed to cooperate in preparing the final pretrial order in the format

 4   required by LCR 16.1, except as ordered below.

 5                                                EXHIBITS
 6           The original and one copy of the trial exhibits are to be delivered to Judge Theiler's
 7
     chambers five days before the trial date. Each exhibit shall be clearly marked. The Court hereby
 8
     alters the LCR 16.1 procedure for numbering exhibits: Plaintiff(s)’ exhibits shall be numbered
 9
     consecutively beginning with 1; defendant(s)’exhibits shall be numbered consecutively
10

11   beginning with the next number not used by plaintiff. Duplicate documents shall not be listed

12   twice. Once a party had identified an exhibit in the pretrial order, it may be used by any party.

13   Each set of exhibits shall be submitted in a three-ring binder with appropriately numbered tabs.
14
                                               SETTLEMENT
15
             If this case settles, plaintiff’s counsel shall notify Kadya Peter at (206) 370-8420 or via
16
     e-mail at: Kadya_Peter@wawd.uscourts.gov, as soon as possible. Pursuant to LCR11(b), an
17

18   attorney who fails to give the Deputy Clerk prompt notice of settlement may be subject to such

19   discipline as the Court deems appropriate. The Clerk is directed to send copies of this Order to

20   all parties of record.
21
             Dated this 23rd day of October, 2020.
22

23

24
                                                            A
                                                            Mary Alice Theiler
                                                            United States Magistrate Judge
25




     ORDER SETTING TRIAL DATE AND RELATED DATES - 3
